Citation Nr: 0320486	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-00 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as residuals of a neck fracture.  

2.  Entitlement to service connection for a low back 
disorder.  

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2003, the veteran provided testimony before the 
undersigned at a hearing at the Waco RO.  A transcript of 
that hearing is of record.  

The issues of entitlement to service connection for a neck 
disorder, claimed as residuals of a neck fracture, and of 
entitlement to service connection for a low back disorder 
will be addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1961 to 
August 1962.  

2.  In November 2002, the RO received correspondence from the 
veteran stating that he was withdrawing his appeal with 
respect to the issue of entitlement to service connection for 
bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran with respect to the issue of entitlement to service 
connection for bilateral hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b), (c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 1996 rating decision on appeal, the RO denied 
service connection for bilateral hearing loss.  The veteran's 
notice of disagreement received in January 1997 specifically 
noted that issue, and it was included in the statement of the 
case issued in March 1997, as well as in the supplemental 
statements of the case issued in September 1997, November 
1997, May 2002, and August 2002.  The substantive appeal 
received in November 1997 did not specifically refer to the 
issue; however, the veteran provided argument on that issue 
in a written statement received in July 2002.  In November 
2002, the RO received correspondence from the veteran stating 
that he was withdrawing his appeal with respect to the issue 
of entitlement to service connection for bilateral hearing 
loss.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

The Board acknowledges that 38 C.F.R. § 20.204 was amended 
effective April 18, 2003.  See 68 Fed. Reg. 13,235, 13236 
(Mar. 19, 2003) (to be codified at 38 C.F.R. § 20.204).  The 
amendment was intended to remove an unnecessary restriction 
on who may withdraw an appeal to the Board and to clarify 
appeal withdrawal procedures.  Id.  Although the regulation 
changed during the pendency of this appeal, the veteran's 
correspondence withdrawing his claim was prior to the 
effective date of the recent amendment.  The veteran has 
clearly indicated an intent to withdraw the specific claim 
and a discussion regarding whether the former or revised 
criteria are more favorable is not required.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In any case, the new 
criteria would not alter the effectiveness of the veteran's 
withdrawal of the hearing loss issue since his written 
withdrawal in fact complied with those criteria.  

The appellant has withdrawn his appeal with regard to 
entitlement to service connection for bilateral hearing loss.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to that issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal with regard to that issue, and it is dismissed 
without prejudice.  


ORDER

The appeal seeking entitlement to service connection for 
bilateral hearing loss is dismissed.  


REMAND

The veteran contends that he suffered a fractured neck in a 
fall from an Armored Personnel Carrier at Ft. Polk, 
Louisiana, in May 1962.  He has submitted numerous lay 
statements from former service comrades who recall that he 
was treated for, or complained of a neck injury during 
service.  Following the veteran's testimony at a Travel Board 
hearing in January 2003, additional evidence was associated 
with the record, including the statements of two witnesses 
who indicate that the veteran injured his neck and back in a 
fall from an Armored Personnel Carrier during an exercise at 
Fort Polk in 1962.  One of these statements was from the 
veteran's battalion surgeon, who said that no X-ray 
capability was available in the field and that the veteran 
would have been sent to the main hospital at Fort Polk for 
evaluation and treatment of his neck injury.  It does not 
appear that any attempt has been made to secure the specific 
hospital report from the National Personnel Records Center.  
In addition, pertinent evidence has been associated with the 
record since the last supplemental statement of the case was 
issued to the veteran and his representative in August 2002.  

Under regulations in effect when the Travel Board hearing was 
conducted in January 2003, it was not necessary to obtain a 
waiver of initial RO consideration of any evidence submitted 
to the Board after certification of the appeal.  This case 
was certified to the Board in August 2002.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1341-42 (Fed. Cir. 2003).  Under the law, 
final decisions on appeals to the Secretary are made by the 
Board.  38 U.S.C.A. § 7104(a) (West 2002).  

Because relevant evidence was submitted at the Travel Board 
hearing, and other relevant evidence was submitted within 60 
days thereafter as permitted by the undersigned at that 
hearing, it is necessary to remand the issue of entitlement 
to service connection for a neck disorder, claimed as 
residuals of a neck fracture, to the RO for initial 
consideration of this evidence and, if appropriate, issuance 
of a supplemental statement of the case addressing this 
evidence.  

The veteran is also seeking service connection for a low back 
disorder.  The service medical records indicate that he was 
seen with complaints of low back pain without radiation in 
February 1962.  The treatment record indicates that there was 
no precipitating factor leading to the pain, which had been 
present for the last few days.  There were no further 
complaints or findings in service related to the low back, 
and both the service separation examination in June 1962 and 
a National Guard retention examination in May 1966 showed 
normal spine and other musculoskeletal examinations.  A 
September 1995 X-ray report showed degenerative arthritis of 
the lumbosacral spine.  In September 1996, the veteran 
slipped and fell at a grocery store and was seen in the 
emergency room with complaints of inability to move his lower 
extremities.  An MRI of the lumbar spine was negative, and 
the veteran was soon able to again move his legs.  The 
impression was acute lumbar/thoracic contusions.  An MRI of 
the lumbar spine conducted in August 2002 showed endplate 
degenerative change with annular disc bulge at the L4-5 level 
causing thecal sac compression anteriorly without associated 
neural foraminal stenosis.  

While the service medical records do not document an actual 
back injury, the veteran has contended that he injured his 
back in a fall into a dry creek bed in a rainstorm at Fort 
Chaffee, Arkansas, in February 1962.  The veteran has 
submitted several lay statements from former service comrades 
attesting to such an injury.  

The Board is of the opinion that a VA orthopedic examination 
would be helpful in determining the likelihood that the 
veteran's current low back pathology is related to the 
inservice complaints noted in February 1962.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request that NPRC provide any available 
hospital records for inpatient treatment 
rendered the veteran at the Fort Polk 
Hospital, Fort Polk, Louisiana, in May 
1962.  The RO should advise the NPRC that 
the veteran was then serving as a Private 
(E-2) or a Private First Class (E-3) with 
the Texas Army National Guard on active 
duty; that his unit was Company A, 3rd 
Armored Rifle Battalion, 144th Infantry, 
49th Armored Division; and that his 
service number was [redacted]
.  The 
veteran's Social Security Number is [redacted]
.  Any hospital records and allied 
clinical files obtained should be 
associated with the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any current low back 
disability.  All indicated studies should 
be performed, and all manifestations of 
disability should be described in detail.  
The examiner is requested to review the 
claims file and express an opinion as to 
whether it is likely, unlikely or as 
likely as not that any current low back 
pathology is causally related to the 
veteran's military service.  (The Board 
notes that the phrase as likely as not 
does not imply mere medical possibility, 
but rather a determination that a causal 
relationship is just as medically sound 
as a determination that there is no 
causal relationship).  In this regard, 
the examiner should review the entire 
record, including the service medical 
records and the lay witness statements, 
in order to ascertain the likely etiology 
of any current low back pathology.  

3.  After completion of the foregoing 
development to the extent possible, the 
RO should review the evidence associated 
with the claims file since the 
supplemental statement of the case 
furnished to the veteran and his 
representative in August 2002 and, after 
undertaking any further indicated 
development, readjudicate the claims of 
entitlement to service connection for a 
neck disorder, claimed as residuals of a 
neck fracture, and of entitlement to 
service connection for low back 
disability.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



